Citation Nr: 1332684	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for kidney cancer.

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to service connection for disability manifested by breathing problems. 


REPRESENTATION

Veteran represented by:	Joseph, D. Goniea, Agent


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

In his April 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  To date, the hearing has not been scheduled and there is no indication in the record that the Veteran has withdrawn his videoconference hearing request.

Since videoconference hearings before the Board are scheduled by the RO, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with the Board's advancement of the appeal on the Board's docket.        

By this remand, the Board intimates no opinion as to any final outcome warranted.



No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

